Citation Nr: 1604420	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-35 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right hand disability, including peripheral neuropathy as due to service-connected diabetes mellitus, type II.

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with alcohol abuse, currently evaluated as 50 percent disabling from December 7, 2009.

3.  Entitlement to a higher rating for coronary artery disease (CAD) with exercise induced angina and ventricular arrhythmia, currently evaluated as 10 percent disabling prior to September 4, 2014, and as 30 percent disabling thereafter.

4.  Entitlement to a higher evaluation for degenerative joint disease with ankylosis and osteoporosis of the left hand (formerly rated as deformity of the left little finger), currently evaluated as 10 percent disabling (left hand disability).

5.  Entitlement to a rating higher than 20 percent for diabetes mellitus, type II, with erectile dysfunction, bilateral cataracts, hypertension, bilateral lower extremity peripheral vascular disease and dermatophytosis toenails (diabetes mellitus, type II disability).

6.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  

7.  Entitlement to an effective date earlier than March 1, 2007 for the grant of service connection for CAD with exercise induced angina and ventricular arrhythmia.

8.  Entitlement to an effective date earlier than March 1, 2007 for the grant of service connection for diabetic dermopathy of the bilateral pretibial areas.

9.  Entitlement to an effective date earlier than March 1, 2007 for the grant of service connection for hypertension.

10.  Entitlement to an effective date earlier than March 1, 2007 for the grant of service connection for left eye cataract.

11.  Entitlement to an effective date earlier than March 1, 2007 for the grant of service connection for peripheral vascular disease of the lower extremities.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from May 1966 to May 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Los Angeles and San Diego, California.  The case is presently under the jurisdiction of the Los Angeles RO.

A December 1998 rating decision denied a compensable rating for a left little finger disability.  The Veteran perfected an appeal of this action.  In August 2000, the Board remanded his case to the RO for further development.  An October 2000 rating decision granted a 10 percent rating effective March 23, 1998, and a February 2001 decision effectuated the rating from June 10, 1996.

A supplemental statement of the case (SSOC) was issued in August 2002 and, in October 2002, the Veteran requested to testify at a hearing before a Veterans Law Judge ("Board hearing").  The hearing was not scheduled and the case was not returned to the Board at that time.  There is no indication in the record that the Veteran withdrew his claim in writing.  38 C.F.R. § 20.204 (2015).  The claim has remained in appellate status.

A February 2008 rating decision denied an increased rating for the Veteran's left hand disability and service connection for onychomycosis and dermatophytosis of the bilateral feet (claimed as foot fungus).  The RO subsequently considered dermatophytosis toenails as a noncompensable complication of his service-connected diabetes mellitus, type II.  See e.g., December 2014 rating decision; 38 C.F.R. § 4.120, Diagnostic Code 7913 (2015).  This represents a full grant of the benefits sought as to his claim for foot fungus.

A January 2009 rating decision denied service connection for neuropathy of the right hand as due to service-connected diabetes mellitus, type II.

A January 2011 rating decision denied a rating higher than 10 percent for CAD.  

A July 2013 rating decision granted service connection for PTSD with alcohol abuse, that was assigned an initial 50 percent rating effective December 7, 2009.

A December 2014 rating decision granted a 30 percent rating for CAD, effective September 4, 2014, and denied an increased rating for diabetes mellitus, type II disability and entitlement to a TDIU.

The Veteran was scheduled for a Board hearing in July 2015 but cancelled the hearing and did not request that it be rescheduled.  All due process requirements were met regarding the Veteran's hearing requests.  38 C.F.R. §§ 20.700, 20.702 (2015).

The Veteran's September 2009 substantive appeal did not specifically address the matter of entitlement to a TDIU.  Nonetheless, the RO took action to indicate to him that the issue remained on appeal, including by providing him with a SSOC in February 2015 and certifying it for appellate review.  A substantive appeal is not required to confer jurisdiction on the Board and the Board may waive the filing of a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issues of entitlement to a higher initial rating for PTSD and an increased rating for CAD were perfected in March 2015, but not yet certified to the Board.  The Board is exercising its jurisdictional discretion and will accept jurisdiction over them at this time.

The Veteran also perfected his appeal for entitlement to special monthly compensation based on the loss of use of a creative organ that was denied in an October 2001 rating decision.  However, in a December 2002 rating decision, the RO granted the claim.

An August 1969 rating decision denied service connection for dental trauma.  In December 1996, the Veteran submitted a statement in which he purported to disagree with a July 17, 1996 letter from the RO regarding entitlement to benefits based on dental trauma.  The claims file does not include a July 17, 1996 letter from the RO or any other evidence of an adjudication of entitlement to dental benefits after the 1969 decision.  This matter is referred to the agency of original jurisdiction (AOJ) for appropriate action.

The issue of entitlement to a separate schedular evaluation for a penile deformity with loss of erectile power has also been raised by the record in a March 11, 2015 statement from the Veteran's agent, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

A July 26, 2012 statement from the Veteran's representative requests a SSOC that includes the issues of left eye and bilateral lower extremity disabilities.  It is unclear if separate schedular ratings are sought for these disabilities.  The matter is referred to the AOJ for clarification of the Veteran's intent, and appropriate action.  Id.  Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and NODs be filed on standard forms).

The issues of entitlement to service connection for a right hand disability, an increased rating for left hand disability on an extra-schedular basis, an increased rating for diabetes mellitus, a TDIU prior to December 7, 2009, and entitlement to earlier effective dates for the grants of service connection for heart disability; diabetic dermopathy of the pretibial areas; hypertension; left eye cataract; and peripheral vascular disease of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since the initial grant of service connection on December 7, 2009, PTSD has been manifested by occupational and social impairment essentially commensurate with deficiencies in most of the areas, of work, school, family relations, judgment, thinking, and mood.

2.  During the appeal period, prior to September 4, 2014, the Veteran's CAD was not manifested by evidence of a workload of 7 METs (metabolic equivalents of task) or less; since September 4, 2014, he has had a workload of greater than 5 METS without left ventricular dysfunction or an ejection approximating 50 percent or less.

3.  The Veteran has no range of motion in his fifth metacarpal, but has had no amputation.

4.  Since December 7, 2009, the Veteran's service-connected disabilities have precluded substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD have been met since December 7, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating higher than 10 percent prior to September 4, 2014, and higher than 30 percent thereafter, for CAD, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.10, 4.104, Diagnostic Code 7000-7005 (2015).

3.  The schedular criteria for a rating in excess of 10 percent for a left hand disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5156 (1998) and (2015).

4.  The criteria for a TDIU have been met since December 7, 2009.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.3, 340, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  Pub.L. 112-154, §§ 504(a)(1)-(2) (codified at 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112   (2004).

The Veteran's increased rating claim for PTSD arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under the VCAA.

As to the remaining claims, adequate VCAA notice in an increased rating claim requires that the claimant be told that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In July 2001, September 2007, July 2008, and January 2010 letters, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the 2007, 2008, and 2010 letters, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and was given the notice required by the surviving portions of Vazquez-Flores.  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
 § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured, including VA medical records dated to 2015.

In October 2015, the Board granted the Veteran's agent's motion for additional time to submit evidence and provided 60 additional days for him to submit new evidence or argument.

In June 2007, May 2009, July 2010, and September 2014, the Veteran underwent VA examinations for CAD.  In June 1996, June 2007, May 2009, and June 2013, he underwent VA examinations for his left hand disability; and, in April 2013 and May 2014, he underwent VA examinations for PTSD.  These examination reports are of record.  The VA examination reports are adequate for rating purposes as the claims file was reviewed and an accurate history was considered.  The examiners provided findings needed to rate the disabilities. 

There is no indication that the Veteran's claimed disabilities have worsened since the last related VA examination.  As such, the Board finds that there is no basis to obtain a more current examination in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination).

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claims.

II. Facts and Analysis

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In the case of an increased rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

A. PTSD

Schedular Rating Criteria

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, at 38 C.F.R. § 4.130, provides the ratings for psychiatric disabilities.  A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki 713 F.3d 112 (Fed. Cir. 2013).

Analysis

The assigned GAF scores have been indicative of moderate to serious disability, and ranged from 50, assigned by a VA psychiatrist and Vet Center clinician in November and December 2009, respectively, indicative of serious impairment, to 60, assigned by a VA examiner in April 2013, indicative of moderate impairment.

The primary consideration is the overall level of impairment, as due to any symptoms.  In Vazquez-Claudio, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have been demonstrated in this case.  Indeed, the record shows that, in November 2009, a Vet Center clinician noted the Veteran's report of having significant anger issues and a July 2011 VA mental health clinic (MHC) record includes his report of having road rage.  Further, the April 2013 and May 2014 VA examiners reported his problems with anger, irritable behavior and angry outburst with little or no provocation, expressed as verbal or physical aggression toward people or objects, and difficulty in adapting to stressful situations.  

The 2013 VA examiner diagnosed PTSD and alcohol abuse and concluded that the diagnoses overlapped and could not be differentiated.  The 2013 and 2014 examiners noted the Veteran's repeated arrests for driving while intoxicated, lastly in 1996.  The 2014 examiner reported that the Veteran's alcohol problems started in high school and persisted until five years earlier.

The April 2013 and May 2014 examiners also reported PTSD symptoms caused clinically significant distress or impairment of social and occupational functioning.  The 2013 examiner noted that the Veteran's PTSD was treated with prescribed psychotropic medications, monthly group therapy, and regular visits with a MHC psychiatrist every three months for medication management.  Vet Center records, dated in 2000, and from 2009 to 2010, describe his regular outpatient therapy.

The 2014 examiner noted that the Veteran first sought mental health treatment five years earlier, for sleep impairment and a lot of anger and fighting with his wife, for which medication was prescribed.  

In February and October 2010 statements, the Veteran's wife described his sleep disturbances and nightmares.  He moaned and cried in his sleep and she was careful to awaken him because he hit her in his sleep.  The Veteran told his VA psychiatrist, in February 2015, that his wife was always scared, and that he was moaning and groaning.  In October 2015, his wife described his severe personality changes when he drank, that caused him to become nasty and argumentative without reason, and the recurring nightmares that caused him to hit her.   

VA MHC records, from 2009 and 2012, show that, in April 2010, the Veteran reported going to the Vet Center and was in a group and going to the class for the past month.  He abstained from alcohol for three months (although in March 2010, he told a VA gastroenterologist he drank about a six-pack on the weekend).  In October 2010, the Veteran described having dreams and not sleeping longer than three hours.  A March 2011 MHC record shows that the Veteran was still drinking up to once a week and, in July 2011, he complained of memory problems.  A November 17, 2012 VA MHC record indicates that his dreams were so bad that he feared for his life.

The record shows that PTSD has caused deficiencies in the areas of work, judgment, and mood.  The Veteran has not attempted school, but his work impairments indicate that he would also have deficiencies in the area of school.  On VA examinations in April 2013 and May 2014, the examiners noted that the Veteran was retired and that, when he worked, he had episodes of irritability.  The May 2014 examiner observed that the Veteran reported a strong employment performance during his work career with over 300 hours of sick leave at retirement.  The number would have been more as he missed work consistently because of alcohol abuse.

The Veteran had four children and nine grandchildren and relationships with his children and grandchildren were reported to be good.  He described his relationship with his wife as up and down (in April 2013) and positive and supportive (in May 2014).

The 2013 and 2014 examiners noted that, on examination, the Veteran had symptoms of a depressed mood, anxiety, suspiciousness, and chronic sleep impairment.

Given the above, the level of impairment shown is commensurate with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The record does not show, however, that the Veteran has total occupational and social impairment as is contemplated in the criteria for a 100 percent rating. 

The record does not show symptoms listed in the criteria for a 100 percent rating. Indeed, the VA MHC psychiatrist in November 2009 reported that the Veteran was oriented.  Gross impairment in thought processes or communications, delusion or hallucinations, or grossly inappropriate behavior, have not been documented in the clinical record or in the statements from the Veteran and his wife.  The examiners found no evidence of auditory or visual hallucinations or delusions or psychotic thought.  The Veteran's thought processes were logical and coherent, although his speech was reported as forced at times by his VA psychiatrist, and he repeatedly denied having homicidal ideations or plans.

He has also not had symptoms of similar severity, frequency and duration as those listed in the criteria for a 100 percent rating.  The Veteran has maintained a relationship with the same woman for many years.  He has four children and nine grandchildren with whom he has had a good relationship.  Thus, the record does not show symptoms that approximate total social impairment.

On November 25, 2009, the MHC psychiatrist noted that the Veteran had episodic suicidal ideation but had family support and religious beliefs.  In July 2011, the psychiatrist noted the Veteran's report of having written a note to a VA benefits office that, due to sexual dysfunction, he would have killed himself if not for his grandchildren who love him.  A Suicide Risk Assessment was performed at that time, and the Veteran was considered a low risk due to his extended family and friends and relationships.  He was advised to have his gun and shotgun removed from his home.  Subsequent records, including in February 2015, show that the MHC psychiatrist considered the Veteran a low suicide risk.

Given the above, the level of impairment shown is not commensurate with total occupational and social impairment due to PTSD. 

Resolving reasonable doubt in the Veteran's favor, an initial 70 percent rating, but no higher, is granted for PTSD since the initial grant of service connection on December 7, 2009, but the preponderance of the objective medical and other credible evidence of record is against a rating in excess of 70 percent.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

B. CAD

Service connection for arteriosclerotic vascular disease systolic heart murmur was granted by the RO in the February 2008 rating decision.  A 10 percent disability rating was assigned under Diagnostic Code 7000-7005.  

In May 2010, the RO received the Veteran's current claim for an increased rating.  

The January 2011 rating decision characterized the disability as CAD with exercise-induced angina and ventricular arrhythmia and continued the assigned 10 percent rating.  The December 2014 rating decision granted a 30 percent rating for the Veteran's heart disability under Diagnostic Code 7000-7005, effective September 4, 2014.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  The hyphenated diagnostic code above may be read to indicate that valvular heart disease (Diagnostic Code 7000) is the service-connected disorder, and is rated based on disability associated with arteriosclerotic heart disease under Diagnostic Code 7005.

Schedular Rating Criteria

Under Diagnostic Code 7005, a 10 percent disability evaluation is assigned when a workload of greater than 7 METs, but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

A 30 percent rating is warranted when a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id. 

A 60 percent disability evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

If nonservice-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, a medical opinion should be requested as to which condition is causing the current signs and symptoms.  Note to Diagnostic Code 7005.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

38 C.F.R. § 4.100 (2015) provides guidance for the application of this Diagnostic Code as follows:

(1) in all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained. 

(2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication, when the left ventricular ejection fraction has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year and when a 100 percent evaluation can be assigned on another basis.

(3) If left ventricular ejection fraction testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the left ventricular ejection fraction test is needed in a particular case because the available medical information does not sufficiently reflect the severity of a Veteran's cardiovascular disability.
Id.

Analysis

The 30 percent rating assigned effective September 4, 2014 was based on the findings on a VA examination conducted on that day showing evidence of a workload of 5 to 7 METs.

VA medical records show that, on examination in June 2007, the Veteran had a 2/6 systolic murmur at the left sternal border.  An August 2007 treadmill stress test was terminated after 8 minutes due to his increased shortness of breath.  The best estimated MET level was 9.5.  A chest x-ray showed borderline cardiomegaly, with no acute change.  

A May 2009 VA examination report reflects the Veteran's history of CAD for three years with no complications.  He had a history of hypertension for which he took prescribed medication.  His symptoms included claudication after walking 300 feet on level ground at 2 miles per hour.  The Veteran had difficulty walking for long.  A systolic murmur was noted on examination that was, otherwise, normal.  Results of an electrocardiogram (EKG) were considered within normal limits.  The examiner stated that the normal EKG did not rule out arteriosclerotic disease.  

Results of an echocardiogram performed in July 2009 included a normal left ventricular ejection fraction; the ejection fraction was 55 percent.

A July 2010 VA examination report reflects the Veteran's history of fatigue, some fainting, and occasional chest pain, over the last few years.  He denied any history of heart failure and did not take any medications for his heart.  The Veteran had chest pain with exertion and took a baby aspirin regularly.  

Examination revealed regular heart tones without gallop, heave, lift, or rub.  The Veteran took a modified stress test and exercised for 9 minutes before the test was terminated due to his increased shortness of breath and chest pain.  It was considered a submaximal test.  The Veteran developed increased shortness of breath, some chest pain, and some arrhythmias with exercise that responded to rest and nitroglycerin.  Test results were considered likely positive for angina-related exercise.  An estimated workload of 9 METs was noted.

The diagnosis was ischemic heart disease.  The objective manifestations were chest pains with exertion on the treadmill associated with ventricular arrhythmia that was responsive to rest and nitroglycerin without EKG ST segment changes.  The Veteran's recreational activities were limited by endurance with all activities measured.

In December 2011, the Veteran told his VA primary care physician that he had chest pain with walking.  A EKG showed sinus bradycardia and incomplete right bundle brand block (RBBB).  He was referred for a perfusion stress test.  A December 2011 myocardial perfusion with treadmill stress test was terminated after nearly 6 minutes due to fatigue.

Results of a May 2012 chest x-ray revealed no acute cardiopulmonary process.

A July 2013 EKG showed no left ventricular hypertrophy.  A chest x-ray showed mild ventricular enlargement without evidence of acute process.  A July 2013 echocardiogram revealed an ejection fraction of 60 percent with no evidence of cardiac hypertrophy or dilation.

The September 4, 2014 VA examination report reflects diagnoses of CAD, stable angina, heart block, and hypertensive heart disease.  The Veteran's symptoms occurred twice a day, lasted approximately one hour, and were relieved by taking a nap.  He said his condition had worsened and he experienced angina and fatigue.  The examiner reported no congestive heart failure.  An echocardiogram performed in September 2014 did not show cardiac hypertrophy or cardiac dilation, and showed an ejection fraction of 75 percent.  An EKG showed RBBB.  A METs test showed fatigue and angina and an estimated workload of 6.5 METs.  The examiner commented that the Veteran's heart disease did not affect his ability to work.

Prior to September 4, 2014

Prior to September 4, 2014, there is no objective medical evidence of a workload of greater than 5 METs, but not greater than 7 METs, that results in dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray, such as to warrant a higher 30 percent rating under Diagnostic Code 7005.  Nor is there evidence that continuous medication was required.

The June 2007 examiner reported a workload of 9.5 METs and the May 2009 examiner reported an ejection fraction of 55 percent.  The July 2010 VA examiner reported a workload of 9 METs and that the Veteran did not take medications for his heart disability.  

There is also no medical evidence of cardiac hypertrophy or dilation on EKG, echocardiogram or x-ray.  The July 2009 echocardiogram showed a normal left ventricular ejection fraction of 55 percent.  The July 2013 EKG showed no left ventricular hypertrophy and the echocardiogram showed no evidence of cardiac hypertrophy or dilation.  While a chest x-ray revealed mild ventricular enlargement, there was no evidence of acute process.  

Thus, prior to September 4, 2014, the objective medical evidence does not meet the schedular criteria for a rating higher than 10 percent under Diagnostic Code 7005.



Since September 4, 2014

The Veteran does not have any history of acute congestive heart failure, a workload of less than 5 METS or an ejection fraction of less 50 percent at any time during the appeal, and not since September 4, 2014.  As such, a disability rating in excess of 30 percent for coronary artery disease is not warranted since September 4, 2014.

Thus, the criteria for a rating higher than 30 percent for CAD are not met since September 4, 2014.

In sum, the weight of the medical and other evidence of record is against a finding that the Veteran's symptoms more closely approximate the criteria required for a rating higher than 10 percent prior to September 4, 2014 and higher than 30 percent thereafter.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. 5107(b); 38 C.F.R. § 4.7, 4.21.

C. LEFT HAND

Service connection for a deformity of the left little finger was granted in a September 1970 rating decision and assigned an initial noncompensable disability rating under Diagnostic Code 5299.

The December 1998 rating decision denied a compensable rating for the left little finger disability under Diagnostic Code 5227.  The October 2000 rating decision assigned a 10 percent rating under Diagnostic Code 5227-5156 from March 23, 1998, and the February 2001 decision effectuated that rating from June 10, 1996.

The February 2008 rating decision recharacterized the Veteran's disability as degenerative joint disease with ankylosis and osteoporosis of the left hand and continued the assigned 10 percent disability rating under Diagnostic Code 5010-5156.

The hyphenated diagnostic code above may be read to indicate that arthritis due to trauma substantiated by X-ray findings (Diagnostic Code 5010) is the service-connected disorder, and is rated based on disability associated with little finger amputation under (Diagnostic Code 5156).  38 C.F.R. § 4.27.

Schedular Rating Criteria

Disabilities of the fingers and hands are rated under section 38 C.F.R. § 4.71a for the musculoskeletal system.  The Veteran is presently rated under Diagnostic Code 5010 for arthritis due to trauma, that refers analysis to the specific diagnostic code for the applicable area of the body.  Here, limitation of motion of individual digits is rated under Diagnostic Codes 5227 and 5230.  See 38 C.F.R. § 4.71a.

Under those Diagnostic Codes, there is no compensable rating for limitation of motion or ankylosis of the little (fifth) finger.  38 C.F.R. § 4.71a, Diagnostic Code 5227, 5229, 5230 (2015).  A 10 percent rating is provided for arthritis demonstrated by X-ray, that results in noncompensable limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

A rating in excess of 10 percent would require amputation of the little finger with resection of the metacarpal.  38 C.F.R. § 4.71a, Diagnostic Code 5156.  Examinations have shown that the Veteran's fifth metacarpal is intact.  The June 1996, June 2007, May 2009, and September 2014 VA examiners all reported ankylosis of the left fifth finger.  The September 2014 VA examiner diagnosed severe degenerative joint disease of the left 5th finger with ankylosis of the left 5th proximal interphalangeal joint.  In any event, no examiner reported that there was amputation of the left fifth finger.

As the Veteran's left hand disability is rated at the highest schedular rating based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015) are not for consideration.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The preponderance of the evidence of record is against a schedular rating higher than 10 percent for the left hand disability.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. 5107(b); 38 C.F.R. § 4.7, 4.21.

The matter of a rating higher than 10 percent for the left hand disability, on an extraschedular basis, is address in the Remand, below.

ALL DISABILITIES

Extraschedular Rating

The Board has also considered whether the Veteran's PTSD and CAD disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. at 182.  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected PTSD and CAD disabilities, before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's PTSD disability include anxiety, irritability, and depressed mood.  The rating schedule contemplates all symptoms resulting in impairment of social and occupational functioning.  The manifestations of his CAD disability include fatigue, shortness of breath, mild ventrical enlargement, angina, and a systolic murmur.  The record does not show symptoms that are outside of those contemplated in the rating criteria.  Referral for extraschedular consideration is not warranted.  Thun.

The Board finds that at no time since the Veteran filed his most recent claim for service connection for PTSD, and increased rating for CAD disability, have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.  Fenderson, Hart.

D.  TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

From December 7, 2009, the Veteran meets the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  His service-connected disabilities include PTSD, CAD, diabetes mellitus, type II, degenerative joint disease of the left knee, and the left hand disability.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The record reflects that the Veteran has not held full time work at any time since 2009.  The April 2013 and May 2014 VA examiners reported that the Veteran was retired since 2009.

In a January 2014 TDIU claim, the Veteran reported that he was unable to work due to his PTSD and diabetes mellitus, type II, disabilities, and that he last worked full time in December 2008.  He reported working in maintenance at the Naval Base in Ventura County for nearly 40 years, until December 2008 and lost 12 days to illness.  He had 2 years of college training.  The Veteran remarked that he had difficulty working with others and a difficult time standing for long periods due to his diabetes mellitus, type II, disability.

In January 2014, the Veteran's former employer reported that the Veteran was allowed to work alone because of his difficulty working with others.  See January 2014 VA Form 21-4192.

In February 2015, the Veteran's MHC psychiatrist stated that the Veteran was unable to hold a job and was unemployable.

VA examiners found the Veteran less disabled.  The May 2014 VA examiner noted the Veteran's work as a civilian contractor, primarily as an electrician and purchasing agent, and that he voluntarily retired in 2009.  Based on the Veteran's reported work history, the examiner opined that that the Veteran's PTSD condition reportedly did not render him unable to work. 

September 2014 VA examiners opined that CAD and diabetes mellitus did not affect the Veteran's ability to work.	

The only work experience the Veteran reported was as a shops materials specialist, a situation in which he reportedly had contentious relationships with coworkers, such that he had to work alone.

In March 2015, the Veteran's agent suggested that the side effects of the Veteran's prescribed medications would hinder his job performance as a contractor and noted the special concessions made by his employer due to the Veteran's difficulty working with others.  The Veteran reported taking 6 hydrocodone tablets daily for pain that caused dizziness and drowsiness, and limited his ability to drive.

The Veteran has consistently reported that, due to his PTSD, he experienced sleep difficulty and problems getting along with others that led to his retirement in 2009.  He reported repeated episodes of verbal aggressiveness with family, friends, and in the workplace.  From his statements, and the medical evidence, it appears that he functions by leading a somewhat isolated existence.

The evidence is at least in equipoise as to whether the service-connected disabilities prevent the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.  The evidence is in at least equipoise that he is unable to work due to PTSD alone.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted for the period since December 7, 2009.

The Board is not considering entitlement to special monthly compensation at the housebound rate, because the Veteran does not have additional service connected disabilities that are ratable at 60 percent or more.  38 U.S.C.A. § 1114(s) (West 2014); Buie v. Shinseki, 24 Vet App 242 (2010)

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In the instant case the Board is granting TDIU.  There is no gap to fill.

The Board's remands below, may require consideration of entitlement to earlier initial ratings for some of the disabilities considered in this decision and a revisiting of his entitlement to special monthly compensation.  The Board's decision is not intended to preclude consideration of entitlement to additional benefits that may arise from future decisions.


ORDER

An initial 70 percent, rating for PTSD is granted from December 7, 2009.

A rating for CAD, higher than 10 percent prior to September 4, 2014, and higher than 30 percent thereafter, is denied.

A schedular rating higher than 10 percent for degenerative joint disease with ankylosis and osteoporosis of the left hand is denied.

Entitlement to a TDIU is granted from December 7, 2009.


REMAND

The Veteran seeks service connection for a right hand disability.  In January 2008, his complaints of hand pain were evaluated in the VA rheumatology clinic and found most consistent with cheiro arthropathy (diabetic arthropathy) and osteoarthritis.  In October 2008, the Veteran's private physician noted acute synovitis of the right wrist.  A December 2008 VA record indicates that he denied numbness of the hands.

A November 26, 2012 VA outpatient record shows that results of an electromyography (EMG) study in the right upper extremity were normal.  There was concern for possible compression neuropathy versus peripheral neuropathy.  

Results of a January 7, 2013 nerve conduction (NCV) study were abnormal.  There was no evidence of peripheral polyneuropathy.  According to a March 8, 2013 record, the NCV showed bilateral sensory motor median nerve mononeuropathies.

The Veteran should be afforded a VA examination to determine if his service-connected diabetes mellitus caused or aggravated a right upper extremity mononeuropathies disability.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2015).

The June 1996 VA examination report shows that the Veteran worked as an equipment specialist (office work).  He was unable to type due to his left little finger disability.  The Veteran told the May 2009 VA examiner that he was unable to do electrical work with his left hand.  This suggests that the disability interfered with his ability to work.

The Veteran is currently in receipt of a 10 percent schedular rating for his left hand disability under 38 C.F.R. § 5010-5156.  To establish entitlement to an increase, the evidence must show it is warranted under alternate criteria, or on an extra-schedular basis.

Under § 3.321(b)(1), an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Consideration must be given as to whether the record suggests an exceptional or unusual disability picture so as to be referred to the VA Under Secretary for Benefits or Director of Compensation and Pension (C&P) Service, for consideration of the assignment of an extra-schedular disability rating.  In this regard, the Board notes that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular disability rating.  See Thun v. Peake, 22 Vet. App. at 111; Bagwell v. Brown, 9 Vet. App. at 158; Floyd v. Brown, 9 Vet. App. at 94 (1996).

Prior to December 7, 2009, the Veteran's combined disability rating did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In February 2008, the RO granted service connection for a heart disability, diabetic dermopathy of the bilateral pretibial areas, hypertension, left eye cataract, and peripheral vascular disease of the bilateral lower extremities, effective March 1, 2007.  In April 2008, the Veteran submitted a notice of disagreement (NOD) in which he disputed the effective dates of these grants.  The December 2014 rating decision denied an evaluation higher than 20 percent for diabetes mellitus, type II.  In a March 2015 statement, the Veteran, through his agent, disagreed with the AOJ's decision regarding the assigned rating.  The issue must be REMANDED, so that the AOJ can issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  But see 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (codified at 38 C.F.R. §§ 19.23-19.24) (requiring that claims and NODs be filed on standard forms).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case regarding entitlement to earlier effective dates for the grants of service connection for heart disability; diabetic dermopathy of the pretibial areas; hypertension; left eye cataract; and peripheral vascular disease of the lower extremities; a rating higher than 20 percent for diabetes mellitus, type II with erectile dysfunction; bilateral cataracts; hypertension; bilateral lower extremity peripheral vascular disease; and dermatophytosis toenails.  Only if the Veteran timely perfects an appeal as to these matters by submitting a timely substantive appeal, should this claim be returned or certified to the Board.

2.  Schedule the Veteran for a VA examination of his right upper extremity by a physician (to determine whether any right hand disability is related to a disease or injury in service or service connected disability.  The claims folder must be reviewed by the examiner. 

a. The examiner should determine if the Veteran has had a right upper extremity disability at any time since 2008, including peripheral neuropathy, mononeuropathy or another disability.

b. If so, is it as likely as not that the current disability is the result of a disease or injury in active service, or had its onset in such service, or is proximately due to diabetes mellitus, type II?

c. If not, is it at least as likely as not aggravated by service-connected diabetes mellitus disability?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of right upper extremity disability prior to aggravation? 

d. The examiner must provide reasons for each opinion.

e. The Veteran is competent to report symptoms and observable history.

f. If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

g. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  The AOJ should refer the Veteran's case to VA's Director of Compensation & Pension for consideration of entitlement to an extra-schedular rating for left hand disability under 38 C.F.R. § 321(b)(1); and, consideration of entitlement to a TDIU prior to December 7, 2009, under the provisions of 38 C.F.R. § 4.16(b).

4.  If any benefits sought in a perfected appeal remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


